DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught:
a game machine comprising:  a stage having a treading surface on which a plurality of play regions are set so as to be displaced from each other in a front and rear direction that is a direction facing a display device, each play region being set as a range where at least one player should perform steps of a dance, and each play region being dedicated to a corresponding one of a plurality of players; and  a step command device which commands the player step positions at which the player should tread in each of the play regions, with the step positions  being commanded through the display device in a distinguished manner for the corresponding one of the plurality of players for each of the play regions.  The closest prior art, Nagae, discloses a gaming machine with a stage for two players in a tandem layout.  Nagae however, fails to disclose that each play region is dedicated to a corresponding player or step positions being commanded on a display device in a distinguished manner for each of the players.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715